UNITED STATES COURT OF APPEALS
Filed 1/21/97
                                    TENTH CIRCUIT



 GEORGE WIFORD,

                Petitioner - Appellant,                      No. 96-5163
          v.                                                N.D. Oklahoma
 BOBBY BOONE, Warden; ATTORNEY                          (D.C. No. 94-CV-821)
 GENERAL OF THE STATE OF
 OKLAHOMA, sued as: Susan Loving,

                Respondents - Appellees.


                               ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is therefore ordered

submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       This matter is before the court on George Wiford’s application for a certificate of

appealability. See 28 U.S.C. § 2253. In April, 1990, Wiford was sentenced to life

imprisonment after pleading guilty to first degree murder. After exhausting state

remedies, Wiford filed this, his first, 28 U.S.C. § 2254 petition for a writ of habeas

corpus, alleging (1) that his detention center denied him access to Oklahoma case law and

statutes, and (2) that he had received ineffective assistance of counsel, in that his attorney

failed to call certain witnesses at his preliminary hearing, failed to have his competency

evaluated, and failed to request a change of venue. The district court denied the petition.

In his application to this court, Wiford raises only the ineffective assistance claim.

       We may issue a certificate of appealability “only if the applicant has made a

substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). We have

reviewed Wiford’s application and the record before us. For substantially the same

reasons expressed in the district court’s order dated June 24, 1996, we conclude that

Wiford has not made the showing necessary to warrant our issuance of a certificate.

Therefore, we DENY his application and DISMISS the appeal.

       The mandate shall issue forthwith.

                                            ENTERED FOR THE COURT



                                            Stephen H. Anderson
                                            Circuit Judge



                                             -2-